Citation Nr: 1022725	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  03-33 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD), to include on an 
extra-schedular basis.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran had active military service from August 1972 to 
July 1975.

This appeal to the Board of Veterans' Appeals (Board) arose 
from various rating decisions.  In August 2002, the RO 
granted the Veteran service connection and assigned a 30 
percent rating for PTSD, effective December 10, 2001.  In 
February 2003, the veteran filed a notice of disagreement 
(NOD) with the assigned disability rating.

In April 2003, the Veteran filed a claim for a TDIU; in a 
June 2003 rating action, the RO denied the Veteran's claim 
for a TDIU.

In September 2003, the RO issued a statement of the case 
(SOC) regarding the Veteran's claim for an initial higher 
rating for PTSD.  Also in September 2003, the RO confirmed 
the denial of a TDIU in a rating action.  In November 2003, 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) regarding the claim for 
an initial higher rating for PTSD and within the substantive 
appeal, the veteran disagreed with the RO's denial of a TDIU, 
which the RO accepted as an NOD as to that issue.

In February 2004, the RO issued an SOC on the claim of 
entitlement to a TDIU, and in June 2004, the Veteran filed a 
substantive appeal (via a VA Form 9) with regard to that 
issue.

Because the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
PTSD, the Board characterized this matter in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

In an April 2005 decision and remand, the Board denied the 
Veteran's claim for a higher initial rating for PTSD, and 
remanded to the RO (via the Appeals Management Center (AMC) 
in Washington, DC), the claim for a TDIU, for further 
development.

The Veteran timely appealed the Board's denial of a higher 
initial rating for PTSD to the United States Court of Appeals 
for Veterans Claims (Court). In October 2005, the parties 
filed a joint motion for partial remand arguing that the 
Court should vacate and remand the Board's April 2005 
decision. In the October 2005 joint motion, the parties  
indicated that the Board focused too much of the analysis on 
the more recent records dated in April 2004, did not address 
certain symptoms demonstrated by the Veteran that were 
associated with a higher initial rating, did not address 
particular global assessment of functioning (GAF) scores, and 
did not address the Veteran's claim on an extra-schedular 
basis.  In an Order dated in October 2005, the Court granted 
this motion, vacating the April 2005 Board decision with 
respect to the Veteran's claim for a  higher initial  rating 
for PTSD, and remanding the matter to the Board for further 
proceedings consistent with the joint motion.

In April 2006, the Board notified the Veteran that his 
attorney-representative was retiring from the practice of law 
and of his options for appointing another representative or 
representing himself in this appeal.  Later that month, the 
Board received a signed statement from the veteran indicating 
that he wanted to represent himself in this appeal.

In May 2006, the Board remanded the claim for a higher 
initial rating for PTSD to the RO, via the AMC, for action 
consistent with the October 2005 joint motion for partial 
remand.  After completing the requested action, the RO 
continued to deny an initial rating in excess of 30 percent 
for the Veteran's PTSD (as reflected in the January 2007 
supplemental statement of the case (SSOC)) and returned the 
matter to the Board for further appellate consideration.

In June 2007, the Board remanded the claims a higher rating 
and for a TDIU to the RO, via the AMC for further action, to 
include additional development of the evidence.  After 
completing the requested development, the AMC continued to 
deny the claims (as reflected in a March 2010 SSOC) and 
returned the matters on appeal to the Board for further 
consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  Since the December 10, 2001 effective date of the grant 
of service connection for PTSD, the Veteran's psychiatric 
symptoms have primarily included sleep disturbance, 
hypervigilance, avoidance, isolation, nightmares, flashbacks, 
one report of suicidal thoughts, visual and auditory 
hallucinations, and depression; also, an examiner has 
assessed occupational and social impairment with reduced 
reliability and productivity.

3.  At no point pertinent to this appeal have the schedular 
criteria been shown to be inadequate to rate the Veteran's 
PTSD.

4.  Service connection is only in effect for PTSD (rated as 
50 percent disabling, pursuant to this decision).

5.  The rating assigned for the Veteran's service-connected 
PTSD does not meet the minimum percentage requirements for 
award of a schedular TDIU, and the disability is not shown to 
prevent him from obtaining or retaining substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for an initial 50 percent but no higher  rating 
for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.130, 
Diagnostic Code 9411 (2009).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

This appeal involves a claim for a TDIU, which is a claim for 
increase.  In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In an April 2003 pre-rating letter, the RO provided notice to 
the Veteran explaining what information and evidence was 
needed to substantiate the claim for TDIU, what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The June 
2003 RO rating decision reflects the initial adjudication of 
the TDIU claim after issuance of the April 2003 letter.
 
After the award of service connection for PTSD, and the 
Veteran's disagreement with the initial rating assigned, the 
September 2003 SOC set forth the rating criteria used to 
evaluate the Veteran's PTSD.

Also, a July 2007 post-rating letter provided the Veteran 
with information regarding what the evidence needed to show 
in order to substantiate his claim for an increased rating.  
The letter also contained general information pertaining to 
VA's assignment of disability ratings and effective dates, as 
well as the type of evidence that impacts those 
determinations. 

After issuance of the above-referenced notice, and 
opportunity for the Veteran to respond, the March 2010 SSOC 
reflects readjudication of the claims.  Hence, the Veteran is 
not shown to be prejudiced by the timing of the latter 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records and the reports of July 2002, May 
2003, and February 2010 VA examinations.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran, and by his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record in 
connection with either claim is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).


 
II.  Higher Rating for PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial rating since the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection to consider the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.  

The initial 30 percent rating for the Veteran's PTSD has been 
assigned pursuant to Diagnostic Code 9411.  However, the 
actual criteria for rating the Veteran's disability are set 
forth in a General Rating Formula for evaluating psychiatric 
disabilities other than eating disorders.  See 38 C.F.R. § 
4.130.

Pursuant to the General Rating Formula, a 30 percent rating 
is assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  However, the GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, the GAF score must be considered in light of 
the actual symptoms of the Veteran's disorder, which provide 
the primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a).

Considering the pertinent evidence in light of the above, and 
resolving all reasonable doubt in the Veteran's favor, the 
Board finds that an initial 50 percent rating for the 
Veteran's PTSD, from the December 10, 2001 effective date of 
the award of service connection, is warranted.

VA outpatient treatment records dated in March 2001 show 
complaints of sleep disturbance and combat-related 
nightmares, as well as isolation from people, feelings of 
depression and lack of energy, and passive suicidal thoughts.  
Examination revealed the Veteran as tidily dressed, speech 
normal in rate and fluency, and his mood as anxious and 
depressed.  The Veteran was able to perform serial 7s within 
twenty seconds with 100 percent accuracy, although he 
reported impaired memory and concentration.  A GAF score of 
45 was assigned.

In June 2001, the Veteran reported a diminished interest in 
activities, and a feeling of being cut off from other people, 
with marked detachment.  Reportedly, he felt close to only 
one or two people, and felt a mild reduction in emotional 
experience, along with a moderate sense of a foreshortened 
future.  He also reported experiencing daily symptoms of 
increased arousal, and was hypervigilent to a moderate 
degree.

The Veteran underwent a VA contract examination in July 2002.  
He then reported sleep disturbance with interrupted sleep and 
nightmares almost nightly, as well as intrusive thoughts.  
The Veteran reported being anxious, bothered by worry, and 
feeling depressed.  He was easily startled, and felt 
uncomfortable in crowds.  The Veteran denied problems with 
his temper, and avoided television about fire fighting, 
September 11th, and combat movies.  He tended to stay by 
himself.  The Veteran expressed worry about his health, his 
family, and his finances, and reported that his concentration 
was poor.  He denied suicide attempts, and denied panic 
attacks.  The Veteran reported receiving VA outpatient 
treatment from one to three times a week, for the past 
sixteen months.  He last worked in a hospital for nearly 
thirteen years, but quit working in February 2001 because 
work became too stressful.  Reportedly, the veteran lived 
with his wife, and did some chores around the house; he had 
no friends, and no longer went to church, and no longer 
worked on small engines.  The examiner noted that the Veteran 
had limited social relationships and not a lot of 
recreational or leisure pursuits.

On examination, the Veteran was alert and cooperative, and 
neatly dressed; he answered questions and volunteered 
information.  There were no loose associations or flight of 
ideas, and no bizarre motor movements or tics.  The Veteran's 
mood was a bit tense, but friendly; his affect was 
appropriate.  There were no delusions, hallucinations, ideas 
of reference, or suspiciousness.  Both remote and recent 
memory was good, and insight and judgment appeared adequate.  
The examiner noted that, in the past month, the Veteran re-
experienced traumatic events in distressing ways, such as 
nightmares and intrusive thoughts; the Veteran was anxious, 
hypervigilent, and easily startled, and had sleep 
disturbance.  The examiner noted that these problems 
interfered with social interactions and employment, and 
produced distress.  The examiner assigned a GAF score of 55, 
noting that the Veteran had moderate impairment of social 
interactions.

VA outpatient treatment records dated in February 2003 
reflect that the Veteran reported he could get along with 
people on the job, if he did not have to work with them.  He 
indicated that, when around people, he was quick to anger and 
would "snap."  The Veteran reported being somewhat 
depressed, and nervous at times.  He admitted to thoughts of 
suicide, but denied plan or intent.  He continued to hear 
mumbling voices.

VA outpatient treatment records dated in April 2003 show the 
Veteran's mood as depressed.  The Veteran also reported 
having occasional flashbacks, and hearing voices 
occasionally, and feeling paranoid.

In an April 2003 decision, the Social Security Administration 
found the Veteran disabled as of September 8, 2001, based 
upon the following medically determinable severe impairments: 
chronic PTSD, anxiety and depression, glaucoma, and low back 
pain.

The Veteran underwent a VA contract examination in May 2003.  
He then reported increased flashbacks, poor sleep, and poor 
concentration.  The Veteran also reported having panic 
attacks, and becoming paranoid, irritated, and excited.  He 
also reported having a sleep disturbance, with difficulty 
falling asleep and interrupted sleep, as well as nightmares, 
flashbacks, and intrusive thoughts.  The Veteran reported 
"illusions," described as seeing shadows, that frightened 
him.  He reported being anxious, easily startled, 
hypervigilent, and uncomfortable in crowds, as well as being 
short-tempered and depressed.  He denied any suicide 
attempts, and continued in group therapy.

On examination, the Veteran was alert, cooperative, and 
neatly dressed.  There were no loose associations or flight 
of ideas.  There were no bizarre motor movements or tics.  
His mood was calm and polite; his affect was appropriate.  He 
reported nightmares, flashbacks, and intrusive thoughts; he 
had no current homicidal or suicidal ideation.  There were no 
delusions, hallucinations, ideas of reference, or 
suspiciousness.  The Veteran was oriented times three; his 
memory, both remote and recent, appeared to be good.  Insight 
and judgment appeared to be adequate, as did intellectual 
capacity.  The examiner assigned a GAF score of 50, noting 
that the Veteran had no friends and difficulty and 
establishing and maintaining relationships.  The examiner 
opined that treatment resulted in some improvement, as 
evidenced by the GAF scores, since the Veteran's initial 
evaluation in March 2001.  The examiner also opined that the 
Veteran's condition was somewhat more severe than when last 
examined, in that the Veteran seemed to be more socially 
impaired.

VA progress notes dated in April 2004 show treatment for PTSD 
and major depression.  The Veteran was taking medication 
consistently and doing better; he denied feeling depressed or 
anxious, denied hallucinations, flashbacks, or paranoia.  He 
no longer heard doorbells or mumbling voices.  He still could 
not fall asleep until after 3 a.m., and had nightmares.  A 
GAF score of 60 was assigned.

VA outpatient records dated from July 2004 to September 2008 
show that the Veteran continued to receive treatment for his 
PTSD and major depression.  He complained of nightmares, 
night sweats, paranoia, hypervigilance, impaired 
concentration, feelings of hopelessness, flashbacks, anxiety, 
and depression.  He denied suicidal or homicidal ideation.  
He described some auditory and visual hallucinations.  The 
Veteran was neat in appearance and had a pleasant mood.  His 
affected was constricted.  He was calm, cooperative, alert, 
and oriented.  The Veteran had normal speech, behavior, and 
judgment.  There was one GAF score of 50; however, the 
remaining treatment records show scores of 60 or 65.

In February 2010, the Veteran underwent VA examination.  He 
then described ongoing problems with a sad mood and 
irritability.  He indicated that he stayed in his room all 
day and only came out once or twice a day.  He stayed in bed 
all day three or four times per month.  He complained of 
sleep disturbance, intermittent nightmares, insomnia, lack of 
energy, and apathy.  He denied suicidal and homicidal 
ideation in active and passive forms.  He was marred 34 years 
and had two grown children.  He was very close to his family.  
He reported that he had no friends outside of his immediate 
family.  For activities, he listened to music and watched 
television.

On examination, the Veteran's appearance was described as 
clean, his psychomotor activity and speech were unremarkable, 
his attitude was cooperative, his affect was normal, and his 
mood was good.  He was oriented, and thought process and 
content was unremarkable.  He had no delusions.  Judgment was 
intact.  He denied hallucinations.  The Veteran's spouse 
indicated that he was very easily angered at times and once 
every other week, he had an irritable mood that involved 
confrontational behavior and yelling that lasted up to two 
hours.  He had no obsessional or ritualistic behavior, denied 
panic attacks, and indicated that his impulse control was 
good.  There was no problem with his activities of daily 
living.  Immediate memory was mildly impaired while remote 
and recent memory were intact.

It was noted that the Veteran avoided crowds and noisy 
places, lost interest in activities, and no longer socialized 
with his peers.  He indicated that he felt numb and detached.  
He described hypervigilance.  He complained of poor 
concentration and focus with anxiety peaks, with trouble 
maintaining his attention regarding both the visual and 
auditory.

The Veteran indicated that he stopped working in 2001 due to 
a bad flashback that lasted three to four days.  At that 
time, he was working as a medical technician.  The diagnosis 
was PTSD and major depressive disorder, mild, recurring, 
without psychotic features.  His GAF score was 60.  The 
examiner indicated that the symptoms of PTSD and major 
depressive disorder could not be distinguished without undue 
speculation.  The GAF score encompassed all disorders and 
could not be separated without undue speculation.  There was 
no obvious impairment in thought process or communication 
observed during the examination.  The examiner opined that 
the Veteran was likely to have mild to moderate impairment in 
social, occupational, and academic functioning.  

The examiner indicated that there was not total occupational 
and social impairment due to PTSD, and that there were 
deficiencies in thinking, family relations, work, and mood 
but not judgment.  There was reduced reliability and 
productivity due to PTSD.  The examiner then opined that it 
was not as least as likely as not that the Veteran was 
rendered completely unable to obtain or maintain gainful 
employment on the basis of PTSD, alone.  The examiner 
indicated that the Veteran's medical records reflected 
several other factors, including vision loss and a 
cardiovascular history.  While the examiner noted that the 
Veteran's PTSD led to significant isolation, frustration 
tolerance, and sleep disturbances, it was unlikely that the 
Veteran would be unable to maintain or obtain employment on 
the basis of PTSD, as he was able to interact calmly and 
appropriately in the context of clinical visits.

At the outset, the Board notes that, in addition to PTSD, the 
medical evidence reflects a diagnosis of major depressive 
disorder.  Where it is not possible to distinguish the 
effects of a nonservice-connected condition from those of a 
service-connected condition, the reasonable doubt doctrine 
dictates that all symptoms be attributed to the Veteran's 
service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181 (1998).  As there is no indication here it is 
possible to distinguish the symptoms from the Veteran's two 
psychiatric disorders, the Board has considered all of his 
psychiatric symptoms in evaluating his service-connected 
PTSD.

Collectively, the aforementioned medical evidence reflects 
that, since the effective date of the grant of service 
connection for  PTSD, the Vet4eran's psychiatric symptoms 
have primarily included flashbacks, sleep disturbance, 
hypervigilance, isolation, avoidance of activities, some 
memory loss, and periodic outbursts of anger.  Resolving all 
reasonable doubt in favor of the Veteran, 
the Veteran's symptomatology more closely approximates the 50 
percent disability rating for PTSD.  

Specifically, the Veteran has reported and has been shown to 
have some impairment in short-term memory.  He once reported 
suicidal thoughts, although he consistently denied any plan 
or ideation thereafter.  Furthermore, while the Veteran 
denied hallucinations most of the time, he did report, on 
more than one occasion, hearing voices near his door and 
seeing shadows move.  Further, the  2010 VA examiner opined 
that the Veteran demonstrated reduced reliability and 
productivity due to his PTSD symptoms.  As such, the Board 
finds that an initial 50 percent rating for PTSD is 
warranted.  

However, the Board also finds that the criteria for a 70 
percent rating are not met.  As noted above, the Veteran only 
reported suicidal thoughts once and denied ideation at that 
time and since that time.  His speech was noted to be 
unremarkable, and he denied any panic attacks.  He described 
depression, but there is no evidence that it was near-
continuous or affected his ability to function independently.  
In fact, the February 2010 VA examiner indicated that the 
Veteran had no problems with his activities of daily living.  
He denied any impulse control, and the Veteran was found in 
all medical records to be fully oriented.  He always 
demonstrated an ability to attend to his personal appearance 
and hygiene.  Furthermore, as it is noted that the Veteran 
has been married for over thirty years and had close 
relationships with his wife and children, he has not 
demonstrated an inability to establish and maintain effective 
relationships.  Therefore, at no point during the period in 
question has the Veteran's overall PTSD symptomatology met 
the criteria for a rating in excess of 50 percent.  

The Board further finds that none of the GAF scores assigned 
since the effective date of the grant of service connection, 
ranging from 45 to 65, alone, provides a basis for assigning 
an initial rating in excess of 50 percent for PTSD.  
According to DSM-IV, GAF scores from 61 to 70 are indicative 
of only mild symptoms/impairment, whereas GAF scores from 51 
to 60 are indicative of  moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  GAF scores from 41 to 50 are  indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  

Clearly, any assigned GAF score above 51 is consistent with 
no greater impairment than that contemplated in a 50 percent 
rating.  While a GAF score ranging from 41 to 50 may be 
indicative of serious symptoms-and, possibility, , the In 
this case, however, as noted above, there is no medical 
evidence of flattened affect, abnormal speech, or panic 
attacks.  Moreover, evidence shows that the Veteran was only 
assigned a GAF score of 45 once scores of 50 twice.  All 
other GAF scores assigned throughout the Veteran's extensive 
treatment, since the effective date of the grant of service 
connection, were 60 or 65 (which, as noted, are indicative of 
even less impairment that that contemplated in the 50 percent 
rating).  

Accordingly, the Board finds that there is no basis for 
staged rating of the Veteran's PTSD, pursuant to Fenderson, 
and that, since the effective date of the grant of service 
connection for the disability, the Veteran's psychiatric 
symptomatology more nearly approximated the criteria for the 
50 percent rather than the 30 percent rating.  See 38 C.F.R. 
§ 4.7.  However, as the criteria for the next higher, 70 
percent, rating have not been met, it logically follows that 
the criteria for a higher rating of 100 percent likewise are 
not met.


The above determinations are based on application of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that at no point since the effective of the 
grant of service connection has the disability been shown to 
be so exceptional or unusual as to warrant the assignment of 
any higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321 (cited to in the January 2007 SSOC).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected 
disability at issue are inadequate. See Fisher v. Principi, 4 
Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); 
VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, 
Sec. B(5)(c). Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability. If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral 
for extra-schedular consideration is required.  See VAOGCPREC 
6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).
 
If the rating schedule does not contemplate the claimant's 
level of disability and symptomatology, and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  
38 C.F.R. § 3.321(b)(1).  If so, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step: a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration.  The 
rating schedule fully contemplates the described 
symptomatology, and provides for ratings higher than that 
assigned based on more significant functional impairment.  
Thus, the threshold requirement for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

The Board has applied the benefit-of-the doubt doctrine in 
determining that the criteria for an initial 50 percent 
rating are met, but finds that the preponderance of the 
evidence is against assignment of any higher rating.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b) (2009).

In this case, the Veteran does not meet the minimum 
percentage requirements, set forth in 38 C.F.R. § 4.16(a), 
for award of a schedular TDIU, as service connection is in 
effect only for PTSD, now rated as 50 percent disabling  
pursuant to this decision).  

However, pursuant to 38 C.F.R. § 4.16(b), a total rating, on 
an extra-schedular basis, may nonetheless be granted, in 
exceptional cases (and pursuant to specifically prescribed 
procedures), when the Veteran is unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities.  Hence, consideration of whether the 
Veteran is, in fact, unemployable, is still necessary in this 
case.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  The Veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue must be 
addressed.  See 38 C.F.R. § 4.16(b) (2009).

The central inquiry is "whether a veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to the 
Veteran's education, special training, and previous work 
experience, but not to his or her age or to the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether a veteran is capable of performing the physical 
and mental acts required by employment, not whether he or she 
can find employment.  Van Hoose, 4 Vet. App. at 363.

In his April 2003 claim, the Veteran indicated that he last 
worked in March 2001 as a supply technician for a hospital.  
He stated that he voluntarily left his last employment 
because of his "disability".  He had attempted to obtain 
employment in April, May, and June 2001.

In an April 2003 determination, the Social Security 
Administration found that the Veteran was unemployable and 
indicated that his severe impairments included PTSD, anxiety, 
depression, glaucoma, and low back pain.

In June 2003, the Veteran's previous employer provided 
information about his employment.  It was unknown how much 
time was lost during his last twelve months of work due to 
disability.  There were no concessions made to the Veteran 
due to disability.  He had resigned from this employment in 
March 2001.

As noted above, the February 2010 VA examiner opined that it 
was not as least as likely as not that the Veteran was 
rendered completely unable to obtain or maintain gainful 
employment on the basis of PTSD, alone.  The examiner 
expressly indicated that the Veteran's medical records 
reflected several other factors, including vision loss and a 
cardiovascular history.  The examiner reasoned that, while 
the Veteran's PTSD led to significant isolation, frustration 
tolerance, and sleep disturbances, it was unlikely that the 
Veteran would be unable to maintain or obtain employment on 
the basis of PTSD, as he was able to interact calmly and 
appropriately in the context of clinical visits.

Considering the pertinent evidence in light of the above, the 
Board finds that the criteria for a TDIU are not met.

The Board acknowledges that the Veteran has not been employed 
at any time pertinent to this appeal, and that he has been 
found by SSA to be disabled.  However, as indicated above, 
unemployed does not mean unemployable.  Moreover, in addition 
to the Veteran's psychiatric disabilities, SSA's decision was 
based on orthopedic and visual disabilities for which service 
connection has not been established.  As such, SSA's 
disability determination is not considered probative of his 
claim for a TDIU on the basis of service-connected  
psychiatric disability, alone.

Moreover, as discussed above, in the only opinion to address 
the Veteran's unemployability from a psychiatric standpoint, 
a February 2010 VA examiner opined that it is not at least as 
likely as not-in other words, less likely than not-that the 
Veteran is unable to obtain or maintain employment due to 
PTSD.  The examiner specifically noted that, while the 
Veteran's psychiatric disability certainly had some impact on 
his employability, it did not render him unemployable.

Thus, the objective evidence of record is not supportive of 
the Veteran's claim, and neither the Veteran nor his 
representative has presented or alluded to the existence of 
any medical or other objective evidence or opinion that even 
suggests that the Veteran is, in fact, unemployable due to 
PTSD.

Furthermore, to whatever extent the Veteran and his 
representative attempt to establish the Veteran's entitlement 
to a TDIU on the basis of their lay assertions, alone, the 
Board emphasizes that neither the Veteran nor his 
representative is shown to possess expertise in medical or 
vocational matters (see Bostain v. West, 11 Vet. App. 124, 
127 (1998) and Routen v. Brown, 10 Vet. App. 183, 186 
(1997)), and none of these lay assertions is supported 
objectively.  As such, the Board must conclude that the 
criteria for assignment of a TDIU are not met.  While the 
record reflects that the Veteran has not been employed since 
March 2001, the competent, probative evidence simply does not 
support any lay assertions that the Veteran is unemployable 
due to service-connected disability.

For all the foregoing reasons, the claim for a TDIU must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial 50 percent rating for PTSD, from December 10, 
2001, is granted, subject to the legal authority governing 
the payment of compensation benefits.

A TDIU is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


